DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Russell M. Steinbrenner (Reg#73,461) on 02/09/2021.

Please amend the claims as follows:
Claim 1:	
A power supply management integrated circuit comprising:
a state determination unit configured to determine which one of a plurality of states corresponding to different cycles a charge/discharge state of a battery falls under; and
a battery remaining quantity measurement unit configured to measure a battery remaining quantity of the battery each time when the cycle corresponding to the determined state elapses[[.]] , wherein
the plurality of states includes a plurality of discharge states respectively having different
discharge rates.

Claim 2:
The power supply management integrated circuit according to claim 1, wherein [[the plurality of states includes a plurality of discharge states respectively having different discharge rates, and]]


Claim 9:
An electronic device comprising: a battery; and
a power supply management integrated circuit including: a state determination unit which determines which one of a plurality of states corresponding to different cycles a charge/discharge state of a battery falls under; and a battery remaining quantity measurement unit which measures a battery remaining quantity of the battery each time when the cycle corresponding to the determined state elapses [[.]], wherein
the plurality of states includes a plurality of discharge states respectively having different discharge rates.
	
	Claim 10:
A control method of a power supply management integrated circuit comprising:
a state determination step of determining which one of a plurality of states corresponding to different cycles a charge/discharge state of a battery falls under; and
a battery remaining quantity measurement step of measuring a battery remaining quantity of the battery each time when the cycle corresponding to the determined state elapses[[.]], wherein
the plurality of states includes a plurality of discharge states respectively having different discharge rates.



The electronic device according to claim 9, wherein
[[the plurality of states includes a plurality of discharge states respectively having different discharge rates, and]]
the cycle is shorter as the discharge rate is faster.

Reasons for Allowance
Claims 1-19 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claims 1, 9 and 10, the prior art does not disclose “…integrated circuit … determine which one of a plurality of states corresponding to different cycles a charge/discharge state of a battery falls under … wherein the plurality of states includes a plurality of discharge states respectively having different discharge rates.“ in combination with the remaining limitations of independent claims 1, 9 and 10. Dependent claims 2-8 and 11-19 are also allowed
The examiner found NEC CORP (JP 11-003153, hereinafter NEC) and DOU et al. (US2017/0285112A1, hereinafter DOU) to be the closest prior art of record.
NEC discloses a state of charge detection circuit comprising a plurality of circuits including a main CPU and a sub-CPU for detecting the state of the battery whether charging or discharging and calculating the state of charge at the end of the charging or discharging cycle. DOU discloses a method and device for displaying SOC of a battery, and electronic equipment are provided. The method includes: an initial voltage and initial SOC of the battery are acquired; a current voltage and current SOC of the battery in a current state are acquired after charging or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/AHMED H OMAR/            Examiner, Art Unit 2859       

/EDWARD TSO/            Primary Examiner, Art Unit 2859